Citation Nr: 1759602	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  07-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for pilar cysts.  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to March 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In February 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board acknowledges that the Veteran has also initiated an appeal with respect to service connection for a Gulf War syndrome, musculoskeletal/joint pain, headaches, inability to concentrate, sleep impairments, palpitations, shortness of breath, and gastrointestinal disturbances; however, through numerous correspondence the Veteran's representative has clearly indicated the above-noted issues are merely manifestations of her CFS.  As such, the Board will not address each of these matters individually, but rather, will address them below as symptoms associated with her CFS.


FINDINGS OF FACT

1.  The Veteran's pilar cysts originated during her active service.

2.  The Veteran's CFS originated during her active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for pilar cysts have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for pilar cysts and CFS.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017) before the Board decides the claims, as this is considered a complete grant of the benefits sought.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran's claims for pilar cysts and CFS are based upon her assertion that the conditions originated as a result of exposure to environmental hazards in service.  Initially, the Board notes that the resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.  

During her 1991 active duty deployment, the Veteran served as a flight nurse and performed air medical evacuation.  She contends her disabilities are the result of exposure to chemical agents, while treating personnel and coming in contact with equipment that returned from the Persian Gulf to her duty station in England.  Alternatively, she asserts that her disabilities are the result of various vaccinations she received prior to deployment to England.  The Veteran has reported that she first manifested symptoms associated with her pilar cysts and CFS within a few months after her discharge from active duty.  However she did not receive formal treatment for these disabilities in service.  Nonetheless, as a licensed nurse practitioner, the Veteran is certainly competent to report the onset of her disability manifestations, and the Board finds no reason to question her veracity.  

In May 2017 the Board obtained an independent medical review of the Veteran's file from a VA physician who is board certified in Occupational and Environmental Medicine.  This physician has been the director of the Post-Deployment Integrated Care Initiative since 2007, and has worked with Gulf War veterans since establishing a Gulf War Veterans Clinic in 1994.  As such, the Board finds this physician immensely qualified to render medical opinions in this Veteran's case, which concerns forensic medical determinations relating to exposure to vaccinations and environmental hazards associated with Gulf War veterans.  Following a review of the Veteran's complete file, the physician initially acknowledged the complexity of the Veteran's medical history.  The physician initially found there was not a 50 percent or better possibility that the Veteran's pilar cysts were etiologically related to toxic chemicals or vaccinations, because her specific skin disability has not been reported as being more prevalent among Gulf War veterans and no published studies suggest a more frequent occurrence of pilar cysts or other similar dermatological condition among Gulf War veterans.  

However, the physician stated that if there was credible evidence to confirm her cysts developed within 6 months of her discharge from active duty, then he felt her condition would indeed be as likely as not related to some type of unidentified exposure in the preceding year.  Here, the physician explained that pilar cysts are known to be caused by several things, to include inheritable/familial factors, hormonal factors, or in some cases skin injury.  Such skin injury, the physician explained, can include injury from toxic chemical exposures.  The examiner further explained that if the disability did develop within 6 months, he believed there would be a sufficient temporal association to service, such that it would be as likely as not that her disability resulted from some form of skin injury in the preceding year.  As noted above, the Veteran is a licensed nurse practitioner, and the Board finds her to be medically competent to report the onset of her pilar cysts.  Therefore, the Board finds a nexus between her disability and her military service has been established.  

Next, the May 2017 physician turned to the Veteran's claim for CFS.  The physician initially began his discussion by acknowledging that CFS is a complex disability, with variable presentations and no clear pathophysiology or biomarkers.  The physician found these factors make rendering a nexus opinion extremely challenging.  The physician went on to state CFS and other chronic multisymptom illnesses are seen in Gulf War veterans who deployed to the Persian Gulf, as well as those who did not.  Such conditions, the examiner stated, are also observed in veterans from other conflicts and the non-veteran population at large.  The physician also found that, with respect to the facts of this particular case, there is no strong evidence in the medical literature to support the Veteran's theories of causation resulting from either immunizations prior to deployment or toxic exposures from returning Persian Gulf deployed service-members or equipment.  The physician stated that, in this respect, several theories of etiological agents have been advanced, and while biologically plausible, no convincing single etiology clearly stands out as the primary cause of CFS.  

However, the physician noted that beginning as early as 1995, clinical notes document a number of the Veteran's medical concerns and symptoms.  In addition, the physician found the Veteran shared a number of the same potentially relevant experiences and exposures with service-members that were deployed to the Persian Gulf, to include multiple concurrent immunizations, potential exposures to equipment contaminated with chemical and various other noxious agents, dietary changes, disturbances in regular patterns and routines, and a wide variety of other stressors.  Based on these factors, the physician found there is a 50 percent or better probability the Veteran's current CFS is etiologically related to her military service.  

The Board notes the Veteran underwent a VA examination in May 2016.  In the course of that examination the physician confirmed a diagnosis of CFS and pilar cysts.  He also found the Veteran's other claimed disabilities, to include muscle aches and weakness, fatigue, headaches, joint pains, neurophysical symptoms, sleep disturbances, and other reported impairments are signs and symptoms attributable to her CFS; however, the examiner determined it would be merely speculative to state whether the Veteran's CFS was caused by exposure to toxic agents or vaccinations, because the causes of CFS are unknown.  The examiner found the Veteran's pilar cysts were less likely than not caused by exposure to toxic agents or vaccinations, because the medical literature did not suggest such an association.  

In this case, a board certified Occupational and Environmental Medicine physician has determined the Veteran's current pilar cysts and CFS as least as likely as not originated in service.  However, the May 2016 VA examiner found the Veteran's pilar cysts were less likely than not incurred in service, and that it would be speculative to relate her CFS to her military service, because the cause of the disability is unknown.  The Board acknowledges that both clinicians provided reasonable explanations for their conclusions; however, the Board does not find the May 2016 VA examiner's conclusions more persuasive than the opinions provided by the May 2017 physician who has specialized in Gulf War related illnesses for many years.  In sum, the Board is satisfied that the evidence supporting the claims is at least in equipoise with that against the claims.  Therefore, the Veteran is entitled to service connection for her pilar cysts and CFS.


ORDER

Service connection for pilar cysts is granted.  

Service connection for chronic fatigue syndrome is granted.  





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


